Citation Nr: 0739192	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05 22-253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for fractures of the 
thoracic and lumbar spine. 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty as a flight surgeon in the 
Airforce from August 1943 to December 1967.  He also had 
active service in the Army from December 1967 to February 
1970 with additional service in the Army Reserves, and a 
final period of active service from September 1990 to May 
1991.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
rendered by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  However, 
jurisdiction was transferred to the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

Fractures of the thoracic and lumbar spine are attributable 
to service.  


CONCLUSION OF LAW

Fractures of the thoracic and lumbar spine were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007)], or the regulations 
implementing it.

Factual Background

The veteran served on active duty in the Airforce from August 
1943 to December 1967.  He also had active service in the 
Army from December 1967 to February 1970 with additional 
service in the Army Reserves, and a final period of active 
service from September 1990 to May 1991.  During the 
veteran's February 1970 separation examination, clinical 
findings for the spine were normal.  The veteran reported, 
during this examination, that he did not have any back 
trouble of any kind and that he was in good health.  
Examinations dated from January 1974 to June 1983 also 
reported normal findings for the spine.  During this time 
period, the veteran reported that he did not have any 
recurrent back pain and that he was in excellent health.  The 
veteran also reported the same in his September 1990 flight 
examination.  

The veteran filed a claim for service connection for 
fractures of the thoracic and lumbar spine in July 2003.  In 
an August 2003 VA orthopedic examination, the veteran 
reported that, because of protecting his knee, he gradually 
developed compression fractures of his thoracic-lumbar spine.  
The veteran reported that he received 25 air medals for 
medical evacuations and there was a lot "bouncing around."  
The examination results showed that the veteran lacked 30 
degrees of full extension of his thoracic-lumber spine.  The 
veteran was diagnosed with multiple compression fractures and 
deformities of thoracic-lumbar vertebrae, kypho-scolosis of 
thoracic lumbar spine, and generalized osteopenia.  

In support of his claim, the veteran submitted a statement in 
June 2004 claiming that his spine injury was caused by his 
service occupation as a flight surgeon.  The veteran claimed 
that his injury was caused by, among other things, 
"innumerable hasty, hard skid landings."  In a separate 
statement dated in July 2005, the veteran noted that his 
injury was coincident with repetitive and cumulative jarring 
from hard, hasty medical evacuation helicopter landings and 
insufficient cushioning.  The veteran further noted that, 
although he experienced increasing back symptoms while in 
service, he only received self symptomatic treatment out of 
fear of loss or suspension of his flying status.  In an 
August 2007 statement, the veteran found that his spine 
injury was more likely caused by, or the result of, his 
flying status in Vietnam.  

The veteran was afforded a VA compensation and pension 
examination in May 2007.  During this examination, the 
veteran reported that he recalled injuring his back 40 years 
ago.  The veteran reiterated that he did not seek medical 
attention for his injury at that time out of fear of losing 
his flight status.  The veteran's examination results 
revealed the presence of painful motion and tenderness to 
palpation throughout the mid to lower thoracolumbar spine and 
paraspinal region.  It was noted that the veteran's range of 
motion of the thoracolumbar spine is limited by pain, 
fatigue, weakness and lack of endurance.  The veteran was 
diagnosed with thoracic spine scoliosis spondylosis and 
wedging of T8 and T9, and lumbar spine scoliosis and 
compression fracture, status post L1 vertebroplasty, 
degenerative disc disease L3-4 and L4-5.  

After review of the veteran's service medical records and 
post service medical records, the VA examiner concluded that 
the veteran's diagnosis of compression fractures involving 
the thoracolumbar spine are less likely caused by, or a 
result of, his flying status in the Vietnam War.  The 
examiner found that compression fracture of the spine refers 
to the collapse of the vertebral body which is often caused 
by trauma to the spine.  However, the examiner noted that, 
spontaneous compression fractures can also occur due to 
severe demineralization of the vertebrae, such as in 
osteoporosis or osteopenia.  The examiner found that acute 
traumatic compression fracture of the spine is usually 
associated with severe pain of the spine and that, in this 
case, the veteran reported having injury to his spine from 
hard landings and jarring of the helicopters, but he denied 
having any acute traumatic event to the lumbar spine.  
Additionally, the examiner found that the veteran's service 
medical records failed to support any traumatic injury to the 
spine.  The examiner found that, given the documented loss of 
bone mineralization diffusely throughout the veteran's 
thoracolumbar spine, and the radiographic findings of 
compression fractures consistent with osteopenic compression 
fractures, it is more likely than not that the veteran's 
compression fractures of the spine are the result of his 
osteopenia or bone demineralization from aging and less 
likely a result of his flight status during the Vietnam War.   

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  The Board accepts the veteran's 
statements that he engaged in combat.  38 U.S.C.A. § 1154(b).  

        Analysis 

The veteran served on active duty in the Airforce from August 
1943 to December 1967.  He also had active service in the 
Army from December 1967 to February 1970 with additional 
service in the Army Reserves, and a period of active service 
from September 1990 to May 1991.  The Board accepts the 
veteran's statements that he engaged in combat.  38 U.S.C.A. 
§ 1154(b).  The Board notes that, during service, the veteran 
received the Bronze Star Medal with a citation for Valor.  
The veteran has alleged that his fracture of the thoracic and 
lumbar spine injury is a consequence of service.  
Specifically, the veteran claims that his injury was caused 
by "innumerable hasty, hard skid" helicopter landings.  
Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
fracture of the thoracic and lumbar spine is warranted.  

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's fracture of 
the thoracic and lumbar spine injury.  The Board is presented 
with a very thorough and well reasoned VA medical opinion 
finding that, given the documented loss of bone 
mineralization diffusely throughout the veteran's 
thoracolumbar spine, and the radiographic findings of 
compression fractures consistent with osteopenic compression 
fractures, it is more likely than not that the veteran's 
compression fractures of the spine are the result of his 
osteopenia or bone demineralization from aging and less 
likely a result of his flight status during the Vietnam War.  
However, the Board is also presented with a combat veteran 
who has described repeated trauma consistent with numerous 
helicopter landings.  The veteran, a medical professional, 
has opined that his injury was coincident with repetitive and 
cumulative jarring from hard, hasty medical evacuation 
helicopter landings and insufficient cushioning.  The veteran 
reported that he did not seek treatment for his injury at a 
medical facility during service, but was self-treated.  He 
has opined that his injury is more likely than not service 
related.  

Although conflicting opinions as to the origin of the 
veteran's thoracic and lumbar spine injury have been 
presented, the Board finds the opinion of the veteran more 
probative as to the origin of his thoracic and lumbar spine 
injury.  The evidence establishes that the veteran has been 
diagnosed with a thoracic and lumbar spine disability.  In 
light of the veteran's exposure to combat and a showing that 
his injury is consistent with the circumstances of such 
service, the Board accepts that the veteran's injury was 
manifest during service and the residuals are attributable to 
service.  38 U.S.C.A. § 1154.  Accordingly, service 
connection is granted. 





ORDER

Service connection for fractures of the thoracic and lumbar 
spine is granted. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


